Case 1:17-mc-00404-GHW Document 29 Filed 01/27/21 Page 1of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

In re Motion by the United States Securities 15 Misc. )

and Exchange Commission for

Nondisclosure Orders FILED UNDER SEAL AND EX PARTE
ORDER

The United States Securities and Exchange Commission (the “Commission’”) has
motioned, under 18 U.S.C. § 2705(b), for an order directing Hotmail Inc., an electronic
communications service and/or remote computing service provider, not to give notice to its
customer, subscriber, or any other person, of one or more administrative subpoenas to be issued
to Hotmail Inc. in connection with the Commission’s investigation numbered NY-09547 and
titled Trading in the Securities of Elizabeth Arden.

The Court finds, under 18 U.S.C. § 2705(b), that “there is reason to believe that
notification of the existence of the ... subpoena... will result in. . . (3) destruction of or
tampering with evidence; ... or (5) otherwise seriously jeopardizing an investigation.”

IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that Hotmail Inc. shall not
disclose the existence of the motion, this Order, or subpoenas in this investigation to its
subscriber, customer, or any other person, unless and until otherwise authorized to do so by the
Court, except that Hotmail Inc. may disclose the motion, this Order, or subpoenas in this
investigation to an attomey for Hotmail Inc. for the purpose of receiving legal advice.

IT IS FURTHER ORDERED that the Commission will provide an update to this Court
within every 180 days from the issuance of this Order concerning the status of the investigation

and the continued justification, if any, for this Order.

 
Case 1:17-mc-00404-GHW Document 29 Filed 01/27/21 Page 2 of 2

IT IS FURTHER ORDERED that the Commission shall notify Hotmail Inc. within 30
days of the conclusion of the Commission’s investigation described in the motion, unless such

period is extended by the court in accordance with 18 U.S.C. § 2705(b). After such notification,

     
    

6sure order,

  

Hotmail Inc. shall no longer be bound by the nondi

IT IS FURTHER ORDERED that th€ motion and this Order are sealed unth, otherwise SY

ordered by the Court.

 

 

 

Hay neal The. wna weg os oo

\oecand \e AHL eorex

Se PES calor otbvenive
wwe Cour,

 

 
